Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of US Patent Application No. 16/720,773, filed 12/19/2019,  which issued as US Patent No. 11,099,793.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 16-35 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,099,793.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and the combination of claims 1, 12 of US Patent No. 

Claims 1 of this application teaches:

“An image forming apparatus comprising: a controller including a processor, the controller configured to: 
register a value of a print setting item in association with an identifier; 
transmit the registered identifier to an information processing apparatus, 
wherein the transmitted identifier is displayed by the information processing apparatus on a print setting screen that does not include an area for setting the value of the print setting item; 
receive print data generated by the information processing apparatus that displays the print setting screen in which the transmitted identifier is selected; and 
process the received print data with the value registered in association with the selected identifier.










Claims 1, 11 of US Patent No. 11,099,793 teaches the same scope as follows:
Claim 1: “ A printing device comprising a controller including one or more processors and one or more memories, the controller configured to: 
register print settings that are executable by the printing device and identification information corresponding to the print settings; receive from an information processing device a request for obtaining information registered in the printing device;
send the registered identification information and the registered print settings to the information processing device from which the request has been received; 
receive, from the information processing device to which the registered identification information and the registered print settings have been sent, a print job including print data, at least one of print settings and the identification information set based on the sent identification information and the sent print settings; and
process the received print job according to at least one of the identification information and the print settings included in the received print job”.

Claim 12: “ The information processing device according to claim 11, wherein the controller is further configured to: display a list of one or more items of the received identification information received on a display, send, to the printing device, the print job including the identification information selected by a user from the displayed list of the identification information”.





It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning. Claim 12 teaches the one or more the received identification information received on a display that means the area of displayed identification information would be different with the area of the setting the value of the print setting item. 
Furthermore, two different information/data are in two different areas in the display screen and/or two different information/data are not in the same area that would be well known in the art. For example, the prior art reference of Ichikawa et al. (US Pub. No. 2016/0246551), which is recorded in the Examiner’s citation of Pertinent Prior Art below, discloses the above limitations.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1 and 12 of U.S. Patent No. 11,099,793. Although the claims at issue are not identical, they are not patentably distinct from each other.
And claims 17-35 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,099,793.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/21, 06/29/21 and 07/02/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Ichikawa et al. (US Pub. No. 2016/0246551) discloses the different data is layout in the  different areas in the screen inwhich the identification information and print setting are not the same area.



	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 25, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672